Exhibit 10.17
REGISTRATION RIGHTS AGREEMENT
dated as of
March 5, 2010
among
CENTERLINE HOLDING COMPANY
and
THE SHAREHOLDERS PARTY HERETO

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS


              Page  
 
       
ARTICLE 1 Definitions
    1  
 
       
Section 1.01. Definitions
    1  
 
       
Section 1.02. Other Definitional and Interpretative Provisions
    4  
 
       
ARTICLE 2 Registration Rights
    4  
 
       
Section 2.01. Demand Registration
    4  
 
       
Section 2.02. Piggyback Registration
    6  
 
       
Section 2.03. Shelf Registration
    8  
 
       
Section 2.04. Registration Procedures
    9  
 
       
Section 2.05. Participation In Public Offering
    12  
 
       
Section 2.06. Rule 144 Sales; Cooperation By The Company
    12  
 
       
ARTICLE 3 Indemnification and Contribution
    12  
 
       
Section 3.01. Indemnification by the Company
    12  
 
       
Section 3.02. Indemnification by Participating Shareholders
    13  
 
       
Section 3.03. Conduct of Indemnification Proceedings
    14  
 
       
Section 3.04. Contribution
    14  
 
       
Section 3.05. Other Indemnification
    15  
 
       
ARTICLE 4 Miscellaneous
    15  
 
       
Section 4.01. Notices
    15  
 
       
Section 4.02. Severability
    16  
 
       
Section 4.03. Entire Agreement; No Third Party Beneficiaries
    16  
 
       
Section 4.04. Amendment; Waiver
    16  
 
       
Section 4.05. Binding Effect; Assignment
    16  
 
       
Section 4.06. Governing Law
    17  
 
       
Section 4.07. Dispute Resolution; Mediation; Jurisdiction
    17  
 
       
Section 4.08. Independent Nature of Shareholders’ Obligations and Rights
    18  
 
       
Section 4.09. Construction
    18  
 
       
Section 4.10. Time of the Essence
    18  
 
       
Section 4.11. Counterparts
    19  
 
       
Section 4.12. Other Registration Rights
    19  
 
       
Section 4.13. Further Actions
    19  

 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
Section 4.14. Availability of Equitable Remedies
    19  

 

-ii-



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
This AGREEMENT (this “Agreement”) dated as of March 5, 2010 is entered into by
and among Centerline Holding Company, a Delaware statutory trust (the
“Company”), and each Shareholder that executes the signature pages to this
Agreement.
In consideration of the mutual promises made herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE 1
Definitions
Section 1.01. Definitions. The following terms, as used herein, have the
following meanings:
“Affiliate” of a Person means a Person that controls, is controlled by, or is
under common control with, such Person. For the purpose of this definition, the
term “control” (including, with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.
“Agreement” shall have the meaning specified in the preamble to this Agreement.
“Board” means the board of trustees of the Company.
“Business Day” means any day except a Saturday, Sunday or other day on which
banks in New York City are authorized by law to be closed.
“Common Shares” means the common shares of beneficial interest of the Company.
“Company” shall have the meaning specified in the preamble to this Agreement.
“Damages” shall have the meaning specified in Section 3.01 of this Agreement.
“Demand Registration” shall have the meaning specified in Section 2.01(a) of
this Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“FINRA” means the Financial Industry Regulatory Authority, Inc. (formerly, the
National Association of Securities Dealers, Inc.) and any successor thereto.
“Indemnified Party” shall have the meaning specified in Section 3.03 of this
Agreement.

 

 



--------------------------------------------------------------------------------



 



“Indemnifying Party” shall have the meaning specified in Section 3.03 of this
Agreement.
“Inspectors” shall have the meaning specified in Section 2.04(g) of this
Agreement.
“Maximum Offering Size” shall have the meaning specified in Section 2.01(e) of
this Agreement.
“Permitted Transferee” means in the case of any Shareholder, a Person to whom
Registrable Securities are Transferred by such Shareholder; provided, however,
that (i) such Transfer does not violate any agreement between such Shareholder
and the Company or any of the Company’s subsidiaries, (ii) such Transfer is not
made in a registered offering or pursuant to Rule 144 and (iii) such transferee
shall be a Permitted Transferee only if and to the extent the transferor
designates the transferee as a Permitted Transferee entitled to rights hereunder
pursuant to Section 4.05(a).
“Person” means an individual, corporation, partnership, limited liability
company, partnership, association, trust, unincorporated organization or other
entity.
“Piggyback Registration” shall have the meaning specified in Section 2.02(a) of
this Agreement.
“Public Offering” means an underwritten public offering of Registrable
Securities of the Company pursuant to an effective registration statement under
the Securities Act, other than pursuant to a registration statement on Form S-4
or Form S-8 or any similar or successor form.
“Records” shall have the meaning specified in Section 2.04(g) of this Agreement.
“Registering Shareholders” shall have the meaning specified in
Section 2.01(a)(ii) of this Agreement.
“Registrable Securities” means, at any time, any Common Shares, any security or
instrument that is, whether or not subject to a condition, convertible into or
exercisable for Common Shares and any other security or instrument issued or
issuable by the Company or any of its successors or assigns in respect of any
such Common Shares or security by way of conversion, exchange, exercise,
dividend, split, reverse split, combination, recapitalization, reclassification,
merger, amalgamation, consolidation, sale of assets, other reorganization or
otherwise until (i) a registration statement covering such Common Shares or such
other security has been declared effective by the SEC and such Common Shares or
such other security has been disposed of pursuant to such effective registration
statement or (ii) such Common Shares are (or such other security is) sold under
circumstances in which all of the applicable conditions of Rule 144 are met or
are freely transferable by the Shareholder without regard to holding period,
volume or manner of sale volume limitations pursuant to Rule 144(b)(1);
provided, that the Company shall have provided a legal opinion reasonably
acceptable to the applicable Shareholder to such effect.
“Registration Expenses” means any and all expenses incident to the performance
of, or compliance with, any registration or marketing of securities, including
all (i) registration and

 

2



--------------------------------------------------------------------------------



 



filing fees, and all other fees and expenses payable in connection with the
listing of securities on any securities exchange or automated interdealer
quotation system, (ii) fees and expenses of compliance with any securities or
“blue sky” laws (including reasonable fees and disbursements of counsel in
connection with “blue sky” qualifications of the securities registered),
(iii) expenses in connection with the preparation, printing, mailing and
delivery of any registration statements, prospectuses and other documents in
connection therewith and any amendments or supplements thereto, (iv) security
engraving and printing expenses, (v) internal expenses of the Company (including
all salaries and expenses of its officers and employees performing legal or
accounting duties), (vi) reasonable fees and disbursements of counsel for the
Company and customary fees and expenses for independent certified public
accountants retained by the Company (including the expenses relating to any
comfort letters or costs associated with the delivery by independent certified
public accountants of any comfort letters requested pursuant to
Section 2.04(h)), (vii) reasonable fees and expenses of any special expert
retained by the Company in connection with such registration, (viii) reasonable
fees, out-of-pocket costs and expenses of the Shareholders, including one
counsel for all of the Shareholders participating in the offering selected by
the Shareholders holding the majority of the Registrable Securities to be sold
for the account of all Shareholders in the offering, (ix) fees and expenses in
connection with any review by FINRA of the underwriting arrangements or other
terms of the offering, and all fees and expenses of any “qualified independent
underwriter,” including the fees and expenses of any counsel thereto, (x) fees
and disbursements of underwriters customarily paid by issuers or sellers of
securities, but excluding any underwriting fees, discounts and commissions
attributable to the sale of Registrable Securities, (xi) costs of printing and
producing any agreements among underwriters, underwriting agreements, any “blue
sky” or legal investment memoranda and any selling agreements and other
documents in connection with the offering, sale or delivery of the Registrable
Securities, (xii) transfer agents’ and registrars’ fees and expenses and the
fees and expenses of any other agent or trustee appointed in connection with
such offering, (xiii) expenses relating to any analyst or investor presentations
or any “road shows” undertaken in connection with the registration, marketing or
selling of the Registrable Securities, and (xiv) all out-of pocket costs and
expenses incurred by the Company or its appropriate officers in connection with
their compliance with Section 2.04(m).
“Requesting Shareholder” shall have the meaning specified in Section 2.01(a) of
this Agreement.
“Rule 144” means Rule 144 (or any successor or similar provisions) under the
Securities Act.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended and the rules and
regulations promulgated thereunder.
“Shareholder” means at any time, any Person (other than the Company) who shall
then be a party to or bound by this Agreement, so long as such Person shall
“beneficially own” (as such term is defined in Rule 13d-3 of the Exchange Act)
any Registrable Security.
“Shelf Registration” shall have the meaning specified in Section 2.03 of this
Agreement.

 

3



--------------------------------------------------------------------------------



 



“Shelf Requesting Shareholder” shall have the meaning specified in
Section 2.03(a) of this Agreement.
“Transfer” means, with respect to any Registrable Security, (i) when used as a
verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or
otherwise transfer such Registrable Security or any participation or interest
therein, whether directly or indirectly, or agree or commit to do any of the
foregoing and (ii) when used as a noun, a direct or indirect sale, assignment,
disposition, exchange, pledge, encumbrance, hypothecation or other transfer of
such Registrable Security or any participation or interest therein or any
agreement or commitment to do any of the foregoing.
“Underwritten Takedown” shall have the meaning specified in Section 2.03(a) of
this Agreement.
Section 1.02. Other Definitional and Interpretative Provisions. When a reference
is made in this Agreement to an Article, Section or Exhibit, such reference is
to an Article or a Section of, or Exhibit to, this Agreement, unless otherwise
indicated. The words “include,” “includes” or “including” and “such as” do not
limit the preceding words or terms and shall be deemed to be followed by the
words “without limitation.” The words “hereof,” “herein,” “hereunder,” “hereby”
and words of like import used in this Agreement shall refer to this Agreement as
a whole and not to any particular provision of this Agreement. All pronouns and
any variations thereof refer to the masculine, feminine or neuter, singular or
plural, as the context may require. All terms defined in this Agreement in their
singular or plural forms, have correlative meanings when used in their plural or
singular forms, respectively.
ARTICLE 2
Registration Rights
Section 2.01. Demand Registration. (a) If the Company shall receive a request
from one or more Shareholders (the requesting Shareholder(s) shall be referred
to herein as the “Requesting Shareholder”) that the Company effect the
registration under the Securities Act of all or any portion of the Requesting
Shareholder’s Registrable Securities, and specifying the intended method of
disposition thereof, then the Company shall promptly give notice of such
requested registration (each such request shall be referred to herein as a
“Demand Registration”) at least ten (10) Business Days prior to the anticipated
filing date of the registration statement relating to such Demand Registration
to the other Shareholders and thereupon shall use its commercially reasonable
efforts to effect, as expeditiously as possible, the registration under the
Securities Act of:
(i) subject to the restrictions set forth in Section 2.01(e), all Registrable
Securities for which the Requesting Shareholder has requested registration under
this Section 2.01, and
(ii) subject to the restrictions set forth in Section 2.01(e) and Section 2.02,
all other Registrable Securities of the same class as those requested to be
registered by the Requesting Shareholder that any Shareholder (all such
Shareholders, together with the Requesting Shareholder, the “Registering
Shareholders”) has requested the Company to register pursuant to Section 2.02,
by request received by the Company within seven (7)

 

4



--------------------------------------------------------------------------------



 



Business Days after such Shareholders receive the Company’s notice of the Demand
Registration,
all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities so to be
registered; provided, however, that the Company shall not be obligated to effect
a Demand Registration unless the aggregate proceeds expected to be received from
the sale of the Registrable Securities requested to be included in such Demand
Registration equals or exceeds $10,000,000 or such lesser amount that
constitutes all of the Requesting Shareholder’s Registrable Securities;
provided, the proceeds expected are no less than $1,00,000.00. The Company shall
file the initial registration statement with the SEC as promptly as possible,
but in any event within fifteen (15) days for a Form S-3 and thirty (30) days
for any other form. In no event shall the Company be required to effect more
than two (2) Demand Registrations hereunder within any one (1) year period and
no more than six (6) Demand Registrations hereunder in total.
(b) Promptly after the expiration of the seven (7) Business Day period referred
to in Section 2.01(a)(ii), the Company will notify all Registering Shareholders
of the identities of the other Registering Shareholders and the number of shares
of Registrable Securities requested to be included therein. At any time prior to
the effective date of the registration statement relating to such registration,
the Requesting Shareholder may revoke such request, without liability to any of
the other Registering Shareholders, by providing a notice to the Company
revoking such request. A request, so revoked, shall be considered to be a Demand
Registration unless (i) such revocation arose out of the fault of the Company
(in which case the Company shall be obligated to pay all Registration Expenses
in connection with such revoked request) or (ii) the Requesting Shareholder
reimburses the Company for all Registration Expenses of such revoked request.
(c) The Company shall be liable for and shall pay all Registration Expenses in
connection with any Demand Registration, regardless of whether such Registration
is effected, and regardless of whether a Demand Registration shall not be deemed
to have occurred, unless the Requesting Shareholder elects to pay such
Registration Expenses as described in the last sentence of Section 2.01(b).
(d) A Demand Registration shall not be deemed to have occurred:
(i) unless the registration statement relating thereto (A) has become effective
under the Securities Act and (B) has remained effective for a period of at least
one hundred eighty (180) days (or such shorter period in which all Registrable
Securities of the Registering Shareholders included in such registration have
actually been sold thereunder); provided, however, that a Demand Registration
shall not be deemed to have occurred if, after such registration statement
becomes effective, (x) such registration statement is interfered with by any
stop order, injunction or other order or requirement of the SEC or other
governmental agency or court and (y) less than 90% of the Registrable Securities
included in such registration statement have been sold thereunder;
(ii) if the Maximum Offering Size is reduced in accordance with Section 2.01(e)
such that less than 75% of the Registrable Securities of the Requesting
Shareholders sought to be included in such registration are included;

 

5



--------------------------------------------------------------------------------



 



(iii) if the Requesting Shareholder determines in good faith to withdraw (prior
to the effective date of the registration statement relating to such request)
the proposed registration due to marketing or regulatory reasons;
(iv) if the registration statement relating to such request is not declared
effective within ninety (90) days of the date such registration is first filed
with the SEC; or
(v) if the conditions to closing specified in the underwriting agreement or
purchase agreement entered into in connection with the registration relating to
such request are not satisfied (other than as a result of a material default or
breach thereunder by the Requesting Shareholder).
(e) If a Demand Registration involves an underwritten Public Offering and the
managing underwriter advises the Company and the Requesting Shareholder that, in
its view, the number of shares of Registrable Securities requested to be
included in such registration (including any security that the Company proposes
to be included that are not Registrable Securities (including any security for
the benefit of any other Person not a party to this Agreement)) exceeds the
largest number of shares that can be sold without having an adverse effect on
such offering, including the price at which such shares can be sold (the
“Maximum Offering Size”), the Company shall include in such registration, in the
priority listed below, up to the Maximum Offering Size:
(i) first, all Registrable Securities requested to be included in such
registration by all Registering Shareholders (allocated, if necessary for the
offering not to exceed the Maximum Offering Size, pro rata among such
Shareholders on the basis of the relative number of Registrable Securities held
by each such Shareholder); and
(ii) second, any securities proposed to be registered by the Company (including
for the benefit of any other Person not a party to this Agreement).
(f) Upon notice to the Requesting Shareholder, the Company may postpone
effecting a registration pursuant to this Section 2.01 on one occasion during
any period of six (6) consecutive months for a reasonable time specified in the
notice but not exceeding sixty (60) days (which period may not be extended or
renewed), if (i) the Company reasonably determines that effecting the
registration would materially and adversely affect an offering of securities of
the Company the preparation of which had then been commenced or (ii) the Company
is in possession of material non-public information the disclosure of which
during the period specified in such notice the Company reasonably believes would
not be in the best interests of the Company.
Section 2.02. Piggyback Registration. (a) If the Company proposes to register
any Registrable Security under the Securities Act (other than (i) a Shelf
Registration, which will be subject to the provisions of Section 2.03; provided,
however, that any Underwritten Takedown will be subject to this Section 2.02,
(ii) a registration on Form S-8 or S-4, or any successor or similar forms,
relating to Common Shares issuable upon exercise of employee stock options or in
connection with any employee benefit or similar plan of the Company or in
connection with an exchange

 

6



--------------------------------------------------------------------------------



 



offer or a direct or indirect acquisition by the Company of another Person,
(iii) a registration relating to a rights offering to the Company’s existing
security holders or (iv) a shelf registration for a primary offering by the
Company pursuant to Rule 415 under the Securities Act), whether or not for sale
for its own account (a “Piggyback Registration”), the Company each such time
shall give prompt notice at least ten (10) Business Days prior to the
anticipated filing date of the registration statement relating to such
registration to each Shareholder, which notice shall set forth such
Shareholder’s rights under this Section 2.02 and shall offer such Shareholder
the opportunity to include in such registration statement the number of
Registrable Securities of the same class or series as those proposed to be
registered as each such Shareholder may request subject to the provisions of
Section 2.02(b). Upon the request of any such Shareholder made within seven (7)
Business Days after the receipt of notice from the Company (which request shall
specify the number of Registrable Securities intended to be registered by such
Shareholder), the Company shall use all commercially reasonable efforts to
effect the registration under the Securities Act of all Registrable Securities
that the Company has been so requested to register by all such Shareholders, to
the extent required to permit the disposition of the Registrable Securities so
to be registered; provided, however, that (x) if such registration involves an
underwritten Public Offering, all such Shareholders requesting to be included in
the Company’s registration must sell their Registrable Securities to the
underwriters selected as provided in Section 2.04(f) on the same terms and
conditions as apply to the Company or the Requesting Shareholder, as applicable,
and (y) if, at any time after giving notice of its intention to register any
Registrable Security pursuant to this Section 2.02(a) and prior to the effective
date of the registration statement filed in connection with such registration,
the Company shall determine for any reason not to register such securities, the
Company shall give notice to all such Shareholders and, thereupon, shall be
relieved of its obligation to register any Registrable Securities in connection
with such registration. No registration effected under this Section 2.02 shall
relieve the Company of its obligations to effect a Demand Registration to the
extent required by Section 2.01 or a Shelf Registration to the extent required
by Section 2.03. The Company shall pay all Registration Expenses in connection
with each Piggyback Registration.
(b) If a Piggyback Registration involves an underwritten Public Offering (other
than any Demand Registration, in which case the provisions with respect to
priority of inclusion in such offering set forth in Section 2.01(e) shall apply)
and the managing underwriter advises the Company that, in its view, the number
of Shares that the Company and such Shareholders intend to include in such
registration exceeds the Maximum Offering Size, the Company shall include in
such registration, in the following priority, up to the Maximum Offering Size:
(i) first, so much of the Registrable Securities proposed to be registered for
the account of the Company as would not cause the offering to exceed the Maximum
Offering Size,
(ii) second, all Registrable Securities requested to be included in such
registration by any Shareholder pursuant to this Section 2.02 (allocated, if
necessary for the offering not to exceed the Maximum Offering Size, pro rata
among such Shareholders on the basis of the relative number of shares of
Registrable Securities so requested to be included in such registration by
each), and

 

7



--------------------------------------------------------------------------------



 



(iii) third, any securities proposed to be registered for the account of any
other Person with such priorities among them as the Company shall determine.
Section 2.03. Shelf Registration. (a) If the Company is or becomes eligible to
use Form S-3, one or more Shareholders (the “Shelf Requesting Shareholder”) may
request the Company to effect a registration (a “Shelf Registration”) of some or
all of the Registrable Securities held by such Shelf Requesting Shareholder
under a registration statement pursuant to Rule 415 under the Securities Act (or
any successor or similar rule). The Company shall be required to effectuate only
one (1) Public Offering from such Shelf Registration (an “Underwritten
Takedown”) within any six (6) month period, which offering shall be deemed a
Demand Registration and six (6) Public Offerings from such Shelf Registration.
The provisions of Section 2.01 shall apply mutatis mutandis to each Underwritten
Takedown, with references to “filing of the registration statement” or
“effective date” being deemed references to filing of a prospectus or supplement
for such offering and references to “registration” being deemed references to
the Public Offering; provided, however, that Registering Shareholders shall
include only Shareholders whose Registrable Securities are included in such
Shelf Registration or may be included therein without the need for an amendment
to such Shelf Registration (other than an automatically effective amendment). So
long as the Shelf Registration is effective, a Shareholder may request any
Demand Registration pursuant to Section 2.01 only with respect to Registrable
Shares that are not registered on such Shelf Registration.
(b) If the Company shall receive a request from a Shelf Requesting Shareholder
that the Company effect a Shelf Registration, then the Company shall promptly
give notice of such requested registration at least ten (10) Business Days prior
to the anticipated filing date of the registration statement relating to such
Shelf Registration to the other Shareholders and thereupon shall use its
commercially reasonable efforts to effect, as expeditiously as possible (but in
any event within fifteen (15) days), the registration under the Securities Act
of:
(i) all Registrable Securities for which the Shelf Requesting Shareholder has
requested registration under this Section 2.03 and
(ii) all other Registrable Securities of the same class as those requested to be
registered by the Shelf Requesting Shareholder that any Shareholder has
requested the Company to register by request received by the Company within
seven (7) Business Days after such Shareholders receive the Company’s notice of
the Shelf Registration,
all to the extent necessary to permit the registration of the Registrable
Securities so to be registered on such Shelf Registration.
(c) At any time prior to the effective date of the registration statement
relating to such Shelf Registration, the Shelf Requesting Shareholder may revoke
such request, without liability to any of the other Registering Shareholders, by
providing a notice to the Company revoking such request.
(d) The Company shall be liable for and pay all Registration Expenses in
connection with any Shelf Registration.

 

8



--------------------------------------------------------------------------------



 



(e) Upon notice to the Shelf Requesting Shareholder, the Company may postpone
effecting a registration pursuant to this Section 2.03 on one occasion during
any period of six (6) consecutive months for a reasonable time specified in the
notice but not exceeding sixty (60) days (which period may not be extended or
renewed), if (i) the Company determines that effecting the registration would
materially and adversely affect an offering of securities of the Company the
preparation of which had then been commenced or (ii) the Company is in
possession of material non-public information the disclosure of which during the
period specified in such notice the Company reasonably believes would not be in
the best interests of the Company.
Section 2.04. Registration Procedures. Whenever Shareholders request that any
Registrable Security be registered pursuant to Section 2.01, 2.02 or 2.03
subject to the provisions of such Sections, the Company shall use all
commercially reasonable efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof as quickly as practicable, and, in connection with any such request:
(a) The Company shall as expeditiously as possible prepare and file with the SEC
a registration statement on any form for which the Company then qualifies or
that counsel for the Company shall deem appropriate and which form shall be
available for the sale of the Registrable Securities to be registered thereunder
in accordance with the intended method of distribution thereof, and use all
commercially reasonable efforts to cause such filed registration statement to
become and remain effective for a period of not less than one hundred eighty
(180) days, or in the case of a Shelf Registration, three (3) years (or such
shorter period in which all of the Registrable Securities of the Shareholders
included in such registration statement shall have actually been sold
thereunder). Any such registration statement shall be an automatically effective
registration statement to the extent permitted by the SEC’s rules and
regulations.
(b) Prior to filing a registration statement or prospectus or any amendment or
supplement thereto (other than any report filed pursuant to the Exchange Act
that is incorporated by reference therein), the Company shall, if requested,
furnish to each participating Shareholder and each underwriter, if any, of the
Registrable Securities covered by such registration statement copies of such
registration statement as proposed to be filed, and thereafter the Company shall
furnish to such Shareholder and underwriter, if any, such number of copies of
such registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424, Rule 430A, Rule 430B or Rule 430C under the Securities Act
and such other documents as such Shareholder or underwriter reasonably may
request in order to facilitate the disposition of the Registrable Securities
owned by such Shareholder.
(c) After the filing of the registration statement, the Company shall (i) cause
the related prospectus to be supplemented by any required prospectus supplement
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act, (ii) comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration statement
during the applicable period in accordance with the intended methods of
disposition by the Shareholders thereof set forth in such registration statement
or supplement to such prospectus and (iii) promptly notify each Shareholder
holding

 

9



--------------------------------------------------------------------------------



 



Registrable Securities covered by such registration statement of any stop order
issued or threatened by the SEC or any state securities commission and take all
reasonable actions required to prevent the entry of such stop order or to remove
it if entered.
(d) The Company shall use all commercially reasonable efforts to (i) register or
qualify the Registrable Securities covered by such registration statement under
such other securities or “blue sky” laws of such jurisdictions in the United
States as any Registering Shareholder holding such Registrable Securities
reasonably (in light of such Shareholder’s intended plan of distribution)
requests and (ii) cause such Registrable Securities to be registered with or
approved by such other governmental agencies or authorities as may be necessary
by virtue of the business and operations of the Company and do any and all other
acts and things that may be reasonably necessary or advisable to enable such
Shareholder to consummate the disposition of the Registrable Securities owned by
such Shareholder, provided, however, that the Company shall not be required to
(x) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 2.04(d), (y) subject
itself to taxation in any such jurisdiction or (z) consent to general service of
process in any such jurisdiction.
(e) The Company immediately shall notify each Shareholder holding such
Registrable Securities covered by such registration statement, at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of the occurrence of an event requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and
promptly prepare and make available to each such Shareholder and file with the
SEC any such supplement or amendment.
(f) The Shareholders shall have the right to select an underwriter or
underwriters in connection with any Public Offering resulting from its exercise
of a Demand Registration (including any Underwritten Takedown), if such
underwriter or underwriters is reasonably acceptable to the Company. In
connection with any Public Offering, the Company shall enter into customary
agreements (including an underwriting agreement in customary form) and take all
other actions as are reasonably required to expedite or facilitate the
disposition of such Registrable Securities in any such Public Offering,
including the engagement of a “qualified independent underwriter” in connection
with the qualification of the underwriting arrangements with FINRA.
(g) The Company shall make available, at the offices where normally kept, during
the Company’s normal business hours, for inspection by any Shareholder who
certifies to the Company that it has a current intention to sell and any
underwriter participating or which is considering participating in any
disposition pursuant to a registration statement being filed by the Company
pursuant to this Section 2.04 and any attorney, accountant or other professional
retained by any such Shareholder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”) as shall be
reasonably necessary or desirable to enable any of the Inspectors to exercise
its due diligence responsibility, and cause the Company’s officers, directors
and employees to supply all information reasonably requested by any Inspector in
connection with

 

10



--------------------------------------------------------------------------------



 



such registration statement. Records that the Company determines, in good faith,
to be confidential and that it notifies the Inspectors are confidential shall
not be disclosed by the Inspectors unless (i) the Inspector reasonably believes
the disclosure of such Records is necessary to avoid or correct a misstatement
or omission in such registration statement or (ii) the release of such Records
is ordered pursuant to a subpoena or other order from a court of competent
jurisdiction. Each Shareholder agrees that information obtained by it as a
result of such inspections shall be deemed confidential and shall not be used by
it or its Affiliates as the basis for any market transactions in the Registrable
Securities unless and until such information is made generally available to the
public. Each Shareholder further agrees that, upon learning that disclosure of
such Records is sought in a court of competent jurisdiction, it shall give
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential.
(h) The Company shall use commercially reasonable efforts to furnish to each
Registering Shareholder and to each such underwriter, if any, a signed
counterpart, addressed to such Shareholder or underwriter, of (i) an opinion or
opinions of counsel to the Company, and (ii) a comfort letter or comfort letters
from the Company’s independent public accountants and (iii) any opinion of a
“qualified independent underwriter”, each in customary form and covering such
matters of the kind customarily covered by opinions or comfort letters, as the
case may be, as a majority of such Shareholders or the managing underwriter
therefor reasonably requests.
(i) The Company shall otherwise use commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC and make available to its
security holders, as soon as reasonably practicable, an earnings statement or
such other document covering a period of twelve (12) months, beginning within
three (3) months after the effective date of the registration statement, which
earnings statement satisfies the requirements of Rule 158 under the Securities
Act.
(j) The Company may require each Shareholder promptly to furnish in writing to
the Company such information regarding the distribution of the Registrable
Securities as the Company may from time to time reasonably request and such
other information as may be legally required in connection with such
registration.
(k) Each Shareholder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 2.04(e), such
Shareholder forthwith shall discontinue disposition of Registrable Securities
pursuant to the registration statement covering such Registrable Securities
until such Shareholder’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 2.04(e), and, if so directed by the Company,
such Shareholder shall deliver to the Company all copies, other than any
permanent file copies then in such Shareholder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice. If the Company shall give such notice, the Company shall extend the
period during which such registration statement shall be maintained effective
(including the period referred to in Section 2.04(a)) by the number of days
during the period from and including the date of the giving of notice pursuant
to Section 2.04(e) to the date when the Company shall make available to such
Shareholder prospectuses supplemented or amended to conform with the
requirements of Section 2.04(e).

 

11



--------------------------------------------------------------------------------



 



(l) The Company shall use commercially reasonable efforts to list all
Registrable Securities covered by such registration statement on any securities
exchange or quotation system on which the Common Shares are then listed or
traded.
(m) The Company shall have appropriate officers of the Company (i) prepare and
make presentations at any “road shows” and before analysts and (ii) otherwise
use their reasonable efforts to cooperate as reasonably requested by the
underwriters in the offering, marketing or selling of the Registrable
Securities.
(n) The Company shall designate a transfer agent and registrar for the class or
classes or series of securities which includes such Registrable Securities and
obtain a CUSIP number for the same, in each case not later than the date such
registration is declared effective by the SEC.
Section 2.05. Participation In Public Offering. No Shareholder may participate
in any Public Offering hereunder unless such Shareholder (a) agrees to sell such
Shareholder’s Registrable Securities on the basis provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and the provisions of
this Agreement in respect of registration rights.
Section 2.06. Rule 144 Sales; Cooperation By The Company. If any Shareholder
shall transfer any Registrable Securities pursuant to Rule 144, the Company
shall use its commercially reasonable efforts to cooperate with such Shareholder
and shall provide to such Shareholder such information as such Shareholder shall
reasonably request. Without limiting the foregoing, the Company shall:
(a) make and keep available public information, as those terms are contemplated
by Rule 144;
(b) timely file with the SEC all reports and other documents required to be
filed under the Securities Act and the Exchange Act; and
(c) furnish to each Shareholder forthwith upon request a written statement by
the Company as to its compliance with the reporting requirements of the
Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company and such other information as such Shareholder
may reasonably request in order to avail itself of any rule or regulation of the
SEC allowing such Shareholder to sell any Registrable Securities without
registration.
ARTICLE 3
Indemnification and Contribution
Section 3.01. Indemnification by the Company. The Company agrees to indemnify
and hold harmless each Shareholder beneficially owning any Registrable
Securities covered by a registration statement, each Person who controls such
Shareholder within the meaning of Section

 

12



--------------------------------------------------------------------------------



 



15 of the Securities Act and Section 20 of the Exchange Act, and the members,
partners, directors, trustees, managers, officers, equity owners, employees,
agents, successors, assigns, personal representatives of such Shareholder or
such controlling Person from and against any and all losses, damages, injuries,
liabilities, claims, demands, settlements, judgments, awards, fines, penalties,
taxes, fees (including reasonable attorneys’ fees and disbursements), charges,
costs (including costs of investigation and defense) or expenses of any nature
(collectively, “Damages”) caused by or relating to any untrue statement or
alleged untrue statement of a material fact contained in any registration
statement or prospectus relating to the Registrable Securities (as amended or
supplemented if the Company shall have furnished any amendment or supplement
thereto) or any preliminary prospectus or issuer free-writing prospectus (as
defined in Rule 405 under the Securities Act), or caused by or relating to any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such Damages are caused by or related to any such untrue
statement or omission or alleged untrue statement or omission so made based upon
information furnished in writing to the Company by such Shareholder or on such
Shareholder’s behalf expressly for use therein and expressly for use in
connection with such registration; provided, further, that the indemnity
agreement contained in this Section 3.01 shall not apply to any Shareholder to
the extent that any such loss is based on or arises out of an untrue statement
or alleged untrue statement of material fact, or an omission or alleged omission
to state a material fact, contained in or omitted from any preliminary
prospectus or issued free-writing prospectus if the final prospectus or issuer
free-writing prospectus shall correct such untrue statement or alleged untrue
statement, or such omission or alleged omission, and a copy of the final
prospectus or issuer free-writing prospectus has not been sent or given to such
Person at or prior to the confirmation of sale to such Person nor to any
Shareholder for Damages caused by such Shareholder’s continuing use of a
prospectus with respect to which a notice pursuant to Section 2.04(e) is
required to be given and has not received notice of the amendment or supplement
of such prospectus as contemplated in Section 2.04(e). The Company also agrees
to indemnify any underwriter of the Registrable Securities, its officers and
directors and each Person, if any, who controls such underwriter within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act on
substantially the same basis as that of the indemnification of the Shareholders
provided in this Section 3.01.
Section 3.02. Indemnification by Participating Shareholders. Each Shareholder
holding Registrable Securities included in any registration statement agrees,
severally but not jointly, to indemnify and hold harmless the Company, each of
its directors, each of its officers who signed the registration statement and
each Person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity from the Company to such Shareholder provided in Section 3.01, but
only with respect to information furnished in writing by such Shareholder or on
such Shareholder’s behalf expressly for use in any registration statement or
prospectus relating to the Registrable Securities, or any amendment or
supplement thereto, or any preliminary prospectus or free- writing prospectus.
Each such Shareholder also agrees to indemnify and hold harmless underwriters of
the Registrable Securities, their officers and directors and each Person, if
any, who controls such underwriters within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act on substantially the same basis
as that of the indemnification of the Company provided in this Section 3.02. As
a condition to including Registrable Securities in any registration statement
filed in accordance with Article 2, the Company may require that it

 

13



--------------------------------------------------------------------------------



 



shall have received an undertaking reasonably satisfactory to it from any
underwriter to indemnify and hold it and each Shareholder harmless to the extent
customarily provided by underwriters with respect to similar securities. No
Shareholder shall be liable under this Section 3.02 for any Damages in excess of
the net proceeds realized by such Shareholder in the sale of Registrable
Securities of such Shareholder to which such Damages relate.
Section 3.03. Conduct of Indemnification Proceedings. If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to this Article 3,
such Person (an “Indemnified Party”) shall promptly notify the Person against
whom such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses; provided, however, that the failure of any
Indemnified Party so to notify the Indemnifying Party shall not relieve the
Indemnifying Party of its obligations hereunder except to the extent that the
Indemnifying Party is materially prejudiced by such failure to notify or
otherwise. In any such proceeding, any Indemnified Party shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless (a) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel,
(b) in the reasonable judgment of such Indemnified Party representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them, including one or more defenses or
counterclaims that are different from or in addition to those available to the
Indemnifying Party or (c) the Indemnifying Party shall have failed to assume the
defense within thirty (30) days of notice pursuant to this Section 3.03 or such
shorter period that may prejudice the Indemnified Party under time periods
prescribed by litigation relating to the indemnifiable claim.. It is understood
that, in connection with any proceeding or related proceedings in the same
jurisdiction, the Indemnifying Party shall not be liable for the reasonable fees
and expenses of more than one separate firm of attorneys (in addition to any
local counsel) at any time for all such Indemnified Parties and that all such
fees and expenses shall be reimbursed as they are incurred. In the case of any
such separate firm for the Indemnified Parties, such firm shall be designated in
writing by the Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent, or if there be a final judgment for the plaintiff,
the Indemnifying Party shall indemnify and hold harmless such Indemnified
Parties from and against any loss or liability (to the extent stated above) by
reason of such settlement or judgment. Without the prior written consent of the
Indemnified Party, no Indemnifying Party shall effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement (i) includes an unconditional release
of such Indemnified Party from all liability arising out of such proceeding, and
(ii) does not include any injunctive or other equitable or non-monetary relief
applicable to or affecting such Indemnified Person.
Section 3.04. Contribution. If the indemnification provided for in this
Article 3 is unavailable for any reason to the Indemnified Parties in respect of
any Damages, then each Indemnifying Party, in lieu of indemnifying the
Indemnified Parties, shall contribute to the amount paid or payable by such
Indemnified Party, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements

 

14



--------------------------------------------------------------------------------



 



or omissions that resulted in such Damages as well as any other relevant
equitable considerations. The relative fault of such Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission of a material fact, has been
taken or made by, or relates to information supplied by, such Indemnifying Party
or Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Damages shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Article 3 was available to such party in accordance with its terms.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 3.04 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 3.04, no Shareholder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Shareholder from the sale of the
Registrable Securities subject to the proceeding exceeds the amount of any
Damages that such Shareholder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission, except
in the case of proven fraud by such Shareholder. Each Shareholder’s obligation
to contribute pursuant to this Section 3.04 is several in the proportion that
the proceeds of the offering received by such Shareholder bears to the total
proceeds of the offering received by all such Shareholders and not joint.
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
Section 3.05. Other Indemnification. The indemnity and contribution agreements
contained in this Article 3 are in addition to any liability that the
Indemnifying Parties may have to the Indemnified Parties. Indemnification
similar to that provided in this Article 3 (with appropriate modifications)
shall be given by the Company and each Shareholder participating therein with
respect to any required registration or other qualification of securities under
any foreign, federal or state law or regulation or governmental authority other
than the Securities Act.
ARTICLE 4
Miscellaneous
Section 4.01. Notices. All notices and other communications given or made
pursuant hereto shall be in writing and delivered personally or by courier,
overnight delivery service, or certified or registered mail with postage
prepaid, if such notice is addressed to the party to be notified at such party’s
address as set forth below, or as subsequently modified by written notice in
accordance with this Section 4.01. All such notices shall be duly given and
effective upon receipt (or refusal of receipt).

 

15



--------------------------------------------------------------------------------



 



(a) if to the Company to:
Centerline Holding Company.
625 Madison Avenue
New York, New York 10022
Attention: Mark D. Schnitzer
with a copy to:
Paul Hastings, Janofsky & Walker LLP
75 E. 55th Street
New York, NY 10022
Attention: Michael Zuppone, Esq.
(b) if to any Shareholder, at the address for such Shareholder listed on the
signature pages below or otherwise provided to the Company as set forth below.
Section 4.02. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement or the application thereof to any Person or
circumstance, is found to be invalid or unenforceable in any jurisdiction, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.
Section 4.03. Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement of the parties and supersedes any and all other
prior agreements and undertakings, both written and oral, among the parties, or
any of them, with respect to the subject matter hereof. This Agreement does not,
and is not, intended to confer upon any other Person any right, benefit or
remedy hereunder (other than as provided expressly in Article 3, which is
intended to be for the benefit of the Persons covered thereby).
Section 4.04. Amendment; Waiver. This Agreement may be amended only by a writing
signed by the Company and the holders of at least 75% of the Registrable
Securities held by the parties hereto at the time of such proposed amendment or
modification. Any waiver of rights hereunder must be set forth in writing and
signed by the party against whom the waiver is to be effective. A waiver of any
breach or failure to enforce any of the terms or conditions of this Agreement
shall not in any way affect, limit or waive any party’s rights at any time to
enforce strict compliance thereafter with every term or condition of this
Agreement.
Section 4.05. Binding Effect; Assignment.
(a) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective legal representatives, successors and Permitted
Transferees. Notwithstanding the foregoing, this Agreement shall not be assigned
by any party by operation

 

16



--------------------------------------------------------------------------------



 



of law or otherwise, (except as permitted by Section 4.05(b)), without the prior
written consent of each of the other parties and any such purported assignment
shall be void ab initio. Any Shareholder that ceases to own beneficially any
Registrable Security shall cease to be bound by the terms hereof, other than
(i) the provisions of Article 3 applicable to such Shareholder with respect to
any offering of Registrable Securities completed before the date such
Shareholder ceased to own any Registrable Security and (ii) this Article 4.
(b) Neither this Agreement nor any right, remedy, obligation or liability
arising hereunder or by reason hereof shall be assignable by any party hereto
pursuant to any Transfer of Registrable Securities or otherwise, except that
each Shareholder may assign rights hereunder to any Permitted Transferee of such
Shareholder without the prior consent of the Company. Any such Permitted
Transferee shall (unless already bound hereby) execute and deliver to the
Company an agreement to be bound by this Agreement in the form of Exhibit A
hereto (a “Joinder Agreement”) and shall thenceforth be a “Shareholder.”
Section 4.06. Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York, without
regard to the conflict of laws provisions thereof.
Section 4.07. Dispute Resolution; Mediation; Jurisdiction.
(a) In the event of any dispute, controversy or claim arising out of or relating
to this Agreement or the breach, termination or validity hereof, or the
transactions contemplated hereby (each a “Dispute”), upon the written notice of
any party, the other parties shall attempt in good faith to negotiate a
resolution of the Dispute. If the other parties are unable for any reason to
resolve a Dispute within thirty (30) days after the receipt of such notice, the
Dispute shall be submitted to mediation in accordance with Section 4.07(b).
(b) Any Dispute not resolved pursuant to Section 4.07(a) shall, at the request
of any party (a “Mediation Request”), be submitted to non-binding mediation in
accordance with the then current International Institute for Conflict Prevention
and Resolution Mediation Procedure (the “Procedure”), except as modified herein.
The mediation shall be held in New York, New York. The parties shall have twenty
(20) days from receipt by a party of a Mediation Request to agree on a mediator.
If no mediator has been agreed upon by the parties within twenty (20) days of
receipt by a party (or parties) of a Mediation Request, then any party may
request (on written notice to the other parties), that the International
Institute for Conflict Prevention and Resolution appoint a mediator in
accordance with the Procedure. All mediation pursuant to this clause shall be
confidential and shall be treated as compromise and settlement negotiations, and
no oral or documentary representations made by the parties during such mediation
shall be admissible for any purpose in any subsequent proceedings. No party
shall disclose or permit the disclosure of any information about the evidence
adduced or the documents produced by the other parties in the mediation
proceedings or about the existence, contents or results of the mediation without
the prior written consent of such other parties except in the course of a
judicial or regulatory proceeding or as may be required by law or requested by a
governmental authority or securities exchange. Before making any disclosure
permitted by the preceding sentence, the party intending to make such disclosure
shall give the other parties reasonable written notice of the intended
disclosure and afford the other parties a reasonable opportunity to protect its
interests.

 

17



--------------------------------------------------------------------------------



 



If the Dispute has not been resolved within sixty (60) days of the appointment
of a mediator, or within ninety (90) days of receipt by a party of a Mediation
Request (whichever occurs sooner), or within such longer period as the parties
may agree to in writing, then any party may file an action on the Dispute in any
court having jurisdiction in accordance with Section 4.07(c).
(c) Each of the parties hereby irrevocably and unconditionally consents to
submit to the exclusive jurisdiction of the courts of the State of New York and
the courts of the United States of America located in the City and County of the
State of New York for any litigation arising out of or relating to this
Agreement or any transaction contemplated hereby (and agrees not to commence any
litigation relating hereto except in such courts), and further agrees that
service of any process, summons, notice or document by U.S. registered mail to
its respective address set forth in Section 4.01, shall be effective service of
process for any litigation brought against it in any such court. Each of the
parties hereby irrevocably and unconditionally waives any objection to the
laying of venue of any litigation arising out of this Agreement or any
transaction contemplated hereby in the courts of the State of New York or the
courts of the United States of America located in the City and County of the
State of New York and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such litigation brought
in any such court has been brought in an inconvenient forum. Each of the parties
hereby irrevocably and unconditionally waives any right it may have to trial by
jury in connection with any litigation arising out of or relating to this
Agreement or any transaction contemplated hereby.
Section 4.08. Independent Nature of Shareholders’ Obligations and Rights. The
obligations of each Shareholder hereunder are several and not joint with the
obligations of any other Shareholder hereunder, and no Shareholder shall be
responsible in any way for the performance of the obligations of any other
Shareholder hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Shareholder
pursuant hereto or thereto, shall be deemed to constitute the Shareholders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Shareholders are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Shareholder shall be entitled to protect and enforce its rights, including
the rights arising out of this Agreement, and it shall not be necessary for any
other Shareholder to be joined as an additional party in any proceeding for such
purpose.
Section 4.09. Construction. The headings of the Articles and Sections in this
Agreement are provided for convenience only, are not part of the agreement of
the parties and shall not affect its construction or interpretation of this
Agreement. The language used in this Agreement is the language chosen by the
parties to express their mutual intent, and no rule of strict construction shall
be applied against any party. This Agreement was negotiated by the parties with
the benefit of legal representation. If an ambiguity or question or intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring and/or
disfavoring a party by virtue of the authorship of any of the provisions this
Agreement.
Section 4.10. Time of the Essence. Time is of the essence regarding all dates
and time periods set forth or referred to in this Agreement.

 

18



--------------------------------------------------------------------------------



 



Section 4.11. Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or electronic pdf submission), each of
which when executed shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
Section 4.12. Other Registration Rights. The Company hereby represents and
warrants that neither the Company nor any of its subsidiaries has previously
entered into any agreement granting any registration rights with respect to any
Registrable Securities to any Person. From and after the date of this Agreement,
the Company shall not enter into any agreement with any holder or prospective
holder of any securities of the Company giving such holder or prospective holder
any registration rights the terms of which are equivalent to or more favorable
than the registration rights granted to Shareholders hereunder, or which would
reduce the amount of Registrable Securities the Shareholders can include in any
registration filed pursuant to this Agreement, unless such rights are
subordinate to those of the Shareholders hereunder.
Section 4.13. Further Actions. At any time and from time to time, each party
agrees, at its expense (except as otherwise provided for herein), to take such
actions and to execute and deliver such documents as reasonably may be necessary
to effectuate the purposes of this Agreement and any transaction contemplated
hereby.
Section 4.14. Availability of Equitable Remedies. Since a breach of the
provisions of this Agreement or any transaction contemplated hereby could not
adequately be compensated by money damages, a party shall be entitled, in
addition to any other right or remedy available to it, to an injunction
restraining such breach or a threatened breach and to specific performance of
any such provision of this Agreement and no bond or other security shall be
required in connection therewith, and the parties hereby consent to the issuance
of such an injunction and to the ordering of specific performance.
[Signature pages follow]

 

19



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

                      CENTERLINE HOLDING COMPANY
a Delaware statutory trust
 
                    By:   /s/ Marc D. Schnitzer            
 
      Name:   Marc D. Schnitzer    
 
      Title:   President & Chief Executive Officer    
 
                    Address for Notices:
c/o Centerline Holding Company
625 Madison Avenue
New York, New York 10022
Attention: Marc D. Schnitzer
 
                        With Copies of Notices to:
 
                        Paul Hastings, Janofsky & Walker LLP
75 E. 55th Street
New York, NY 10022
Attention: Michael Zuppone, Esq.

 

 



--------------------------------------------------------------------------------



 



                      ISLAND CENTERLINE MANAGER LLC,
a Delaware limited liability company
 
                    By:   /s/ Jeffrey Cohen            
 
      Name:   Jeffrey Cohen    
 
      Title:   President    
 
                    Address for Notices:
c/o Island Capital Group LLC
717 Fifth Avenue, 18th Floor
New York, New York 10022
Attention: President
 
                        With Copies of Notices to:
 
                        Proskauer Rose LLP
1585 Broadway
New York, NY 10036-8299
Attention: Allan R. Williams, Esq.
Fax: (212) 969-2900

 

2